Title: To John Adams from Timothy Pickering, 26 June 1799
From: Pickering, Timothy
To: Adams, John



Sir,
Department of State June 26. 1799

Mr. Barclay is here, and produces an original letter from Lord Grenville, informing him that His Britannic Majesty had appointed him his Consul General for the Eastern States, in the room of Sir John Temple, and that his commission would be sent to him; desiring at the same time that he would repair to New-York. The letter is dated in January; and as the Commission is not yet arrived, there is reason to suppose it may have miscarried. In the mean time Mr. Barclay is desirous of entering on the duties of his office; and Mr. Liston has again solicited that he might be allowed to do it.—I have therefore thought it expedient to lay before you the form of an Exequatur adapted to the circumstances, omitting any reference to a commission. When the Commission shall arrive, a new Exequatur may be issued in the usual form.
I have the honor to be / with great respect / sir your obt. servt.

Timothy Pickering